DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-30 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims, and agreed to further additional claim amendments, presented in the Examiner’s amendment below.  The allowance is in view of Applicant’s data in Example 1 and Figure 1.  Specifically, a study was completed on 40 dogs that were each fed 3 different foods (prefeed, control and test) at different times. As shown in Table 1, the prefeed contained low soluble fiber, high insoluble fiber, low n-3 fatty acids and antioxidants and the control and the test foods each contained high soluble fiber, low insoluble fiber, high n-3 fatty acids and high antioxidants, as per the claims, as currently presented. ([0094], Example 1).  The results show statistically significant difference in reducing levels of 4-ethylphenyl sulfate, i.e. Applicant has established criticality of the claimed amounts of ingredients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Harvey A. Liu on May 18, 2022.

-Re-write claim 1 as follows:
A method for reducing levels of 4-ethylphenyl sulfate 
administering to the animal in need thereof an effective amount of a food composition comprising: n-3 fatty acids, antioxidants, Vitamin C, Vitamin E, insoluble fiber, and soluble fiber,
wherein the insoluble fiber and the soluble fiber are present in a ratio of from 2.0
to 3.0,
wherein the Vitamin C is present in an amount greater than 400 ppm,
wherein the Vitamin E is present in an amount greater than 1000 IU/kg,
wherein the n-3 fatty acids are present in an amount of from 0.6% to 0.9%,


the administering of the food composition treats 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627